Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 17/642,901 filed on 03/14/2022. This application is a 371 of PCT/JP2020/038781, filed on 10/14/2020, which claims foreign priority of JP2019-188913, filed on 10/15/2019.

		
Response to Amendments
The amendment filed on 10/19/2022 has been entered. Claim 8 is newly added. The amendment finds support in at least the abstract and Figure 1. Claims 1 – 5 and 7 – 8 are pending. Claims 2 – 5 and 7 – 8 are withdrawn as being drawn to non-elected inventions. Claim 1 is under examination. 

Election/Restriction
Applicant’s election without traverse of Group I, Claim 1 in the reply filed on 10/19/2022 is acknowledged. Claims 2 – 5 and 7 – 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II (Claim 2 – 5), Group III (Claim 7), Group IV (Claim 8), there being no allowable generic or linking claim. Election of Group I, Claim 1 was made without traverse in the reply filed on 10/19/2022.

Since applicant has received an action on the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 8 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b), MPEP 818.02(a), and MPEP § 821.03.  However, it is noted that claim 8 (as well as claims 2 – 5) are eligible for rejoinder as being process claims dependent upon a product claim.
Group I (Claim 1) and Group III (newly added Claim 8) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I (Claim 1) and Group III (Claim 8) lack unity of invention because even though the inventions of these groups require the technical feature of Claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Itabashi (JPH10088206, using espacenet translation) 
Itabashi teaches an example in which silver powder is fired to form a layer with a film density of 7.5 g/cm3 and surface roughness of 2 µm [0020]. Itabashi teaches that the coating film can be used an internal electrode for a laminated capacitor (i.e. a joining surface) [0021]. The theoretical density of silver is 10.49 g/cm3, and therefore, the porosity would be approximately ~28.5% ((1 – (7.5/10.49) x 100).


	
Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itabashi (JPH10088206, using espacenet translation, cited in the IDS 03/14/2022)
 
Regarding claim 1, Itabashi teaches a silver coating film joined/printed to a ceramic substrate [0020, 0007]. Itabashi teaches a comparative example in which silver powder is dried and then fired to form the coated layer and teaches that the film density is 7.5 g/cm3 and the film surface roughness is 2 µm, which falls within the claimed range [0020]. Itabashi teaches that the coating film can be used an internal electrode for a laminated capacitor (meeting the claimed limitation of a joining surface given that the surface would be attached/bonded to something) [0021]. Furthermore, the theoretical density of silver is 10.49 g/cm3, and therefore, the porosity would be approximately ~28.5% ((1 – (7.5/10.49) x 100), which anticipates the claimed range. 
While Itabashi does not explicitly teach that the porosity was open porosity (i.e. the porosity obtained from the measuring method of claim 1 by submersing in water), given that the coating film of Itabashi is 1 µm in thickness, there is a reasonable expectation to a person of ordinary skill in the art that the porosity measured by Itabashi would be equivalent to the open porosity, meeting the claimed limitation of porosity being 8 – 30% based on volume from submersing in water. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case process (by sintering silver particles), a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962))
Further still, the USPTO does not possess the capability to test samples of the prior art to determine the properties/microstructure as claimed. As such, given the substantially similarities in composition and process/properties (sintered silver particles with a film density of 7.5 g/cm3), the burden is shifted to applicant to demonstrate that the prior art does not possess such feature(s) (In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980))
	
	

Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Arai (US2021/0111327)

Regarding claim 1, Arai teaches a silver sintered layer disposed between a first aluminum layer and a first thermoelectric conversion element [Fig 1, 0053, 0058]. Arai teaches that the silver sintered layer has a porosity of 10% or less, which overlaps with the claimed range [0032] and a surface roughness of 0.35 – 1.5 µm [0116], which overlaps with the claimed range. Furthermore, given that the thickness of the sintered silver layer is 30 – 60 microns [0064], there is a reasonable expectation to a person of ordinary skill in the art that the porosity of Arai would be equivalent to the open porosity, meeting/overlapping the claimed limitation of porosity being 8 – 30% based on volume from submersing in water. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case process (by sintering silver particles), a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962))
Further still, the USPTO does not possess the capability to test samples of the prior art to determine the properties/microstructure as claimed. As such, given the substantially similarities in composition and process/properties (sintered silver particles with a film density of 7.5 g/cm3), the burden is shifted to applicant to demonstrate that the prior art does not possess such feature(s) (In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980))

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US 3,858,096 – contact member of sintered porous material made of silver
JP2003/342610 – Metal sintered body with an overlapping density and silver plating

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735